IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No. 729
                                          :
APPOINTMENT TO THE                        : SUPREME COURT RULES
PENNSYLVANIA BOARD OF LAW                 :
EXAMINERS                                 :




                                       ORDER


PER CURIAM


         AND NOW, this 28th day of February, 2017, Kezia Taylor, Esquire, Allegheny

County, is hereby appointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years, commencing on April 1, 2017.